 

 

      

 

‘USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC ae
SOUTHERN DISTRICT OF NEW YORK pe
x
COMMODITIES & MINERALS
ENTERPRISE LTD.,
Petitioner, 1:19-ev-11654 (ALC)
-against- : ORDER
CVG FERROMINERA ORINOCO, C. A.,
Respondent.
xX

 

ANDREW L. CARTER, JR., United States District Judge:

The Court is in receipt of the Petitioner’s motion to confirm arbitration. Accordingly, the

Parties are hereby ORDERED to adhere to the following briefing schedule:

Opposition: January 27, 2020
Reply: February 10, 2020
SO ORDERED.

Dated: December 27, 2019 / (Lae ()

New York, New York
ANDREW L. CARTER, JR.
United States District Judge

 

 

 
